         Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 1 of 19


 1   HECTOR J. RIBERA (221511)
     hector@martonribera.com
 2   RYAN J. MARTON (223979)
 3   ryan@martonribera.com
     CAROLYN CHANG (217933)
 4   carolyn@martonribera.com
     MARTON RIBERA SCHUMANN & CHANG LLP
 5   548 Market Street, Suite 36117
     San Francisco, CA 94104
 6   Tel.: (415) 360-2511
 7

 8   Attorney for Plaintiff SEMICAPS Pte Ltd.

 9
10
11
                                UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
     SEMICAPS PTE LTD.                          Case No: 3:17-cv-3440-DMR
14
15                        Plaintiff,            SEMICAPS PTE LTD.’S OPPOSITION TO
                                                DEFENDANTS’ MOTION TO DISMISS
16          v.

17   HAMAMATSU PHONTOICS K.K.,
     HAMAMATSU CORPORATION, and
18
     PHOTONICS MANAGEMENT CORP.,
19
                          Defendants.
20
21
22
23
24
25
26
27
28
                Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 2 of 19


 1                                                                       TABLE OF CONTENTS
 2
     I.         INTRODUCTION ....................................................................................................................................................... 1
 3
     II.        THE ’982 PATENT ..................................................................................................................................................... 3
 4
     III. LEGAL STANDARD.................................................................................................................................................. 7
 5
     IV.        ARGUMENT ............................................................................................................................................................... 8
 6
           A.       Step One: The Asserted Claims are Not Directed to An Abstract Idea ................................................................... 8
 7
           B.       Step Two: The ’982 Patent Claims an Inventive Concept .................................................................................... 13
 8
     V.         CONCLUSION .......................................................................................................................................................... 15
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Opposition to Motion to Dismiss
     Case No. 3:17-cv-03440-DMR
             Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 3 of 19


 1
                                                             TABLE OF AUTHORITIES
 2
                                                                                  Cases
 3
 4   Aatrix Software, Inc. v. Green Shades Software, Inc., 890 F.3d 1354 (Fed. Cir. 2018)......................................................... 7

 5   Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208 (2014) ........................................................................ 3, 7, 10

 6   Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288 (Fed. Cir. 2016) ............................................................ 11, 14

 7   Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266 (Fed. Cir. 2012) ........................................... 9, 12

 8   BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) ............................... 11, 14

 9   Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018)..................................................................................................... 7, 8

10   CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269 (Fed. Cir. 2013), aff’d, 573 U.S. 208 (2014) .................................. 3

11   Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343 (Fed. Cir. 2014) ..................... 8

12   DDR Holdings, LLC v.Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) ......................................................... 11, 12, 13, 14

13   Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) .............................................................................. 11

14   Enfish LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016) ................................................................................... 10, 12

15   In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (en banc)........................................................................................................... 12

16   In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607 (Fed. Cir. 2016) ............................................................................... 11

17   Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016)................................................................. 14

18   Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66 (2012) ......................................................... 3, 10, 13, 15

19   McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016).......................................................... passim

20   Network Congestion Solutions, LLC v. U.S. Cellular Corp., 170 F. Supp. 3d 695 (D. Del. 2016) ...................................... 13

21   Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017) ................................................................................ 10

22   Trading Techs. Int’l, Inc. v. CQG, Inc., 675 F. App’x 1001 (Fed. Cir. 2017) .................................................................... 2, 8

23   Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017) .............................................................................. 12

24                                                                              Treatises

25
     5B Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2018) .................................... 7
26
27
28


     Opposition to Motion to Dismiss
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 4 of 19


 1           Plaintiff SEMICAPS Pte Ltd. (“Plaintiff” or “SEMICAPS”) submits the following Opposition
 2   to Defendants’ Hamamatsu Photonics K.K., Hamamatsu Corporation, and Photonics Management
 3   System (collectively, “Defendants” or “Hamamatsu”) Motion to Dismiss.
 4   I.      Introduction
 5           SEMICAPS is the owner of U.S. Patent No. 7,623,982 (the ’982 patent), titled “Method of
 6   Testing an Electronic Circuit and Apparatus Thereof.” SEMICAPS alleges that Defendants infringe
 7   claims 4-8, 17 and 21-25 of the ’982 patent based on Hamamatsu’s Failure Analysis systems
 8   equipped with pulsed lasers and configured to perform laser-induced fault detection testing using
 9   SEMICAP’s patented technology.
10           SEMICAPS first approached Hamamatsu in May 2014 with respect to its infringement of the
11   ’982 patent. See Dkt. 1-4. After years of discussions, unable to reach a resolution with Hamamatsu,
12   SEMICAPS filed this suit in June 2017. In response, Hamamatsu filed two Inter Partes Reviews
13   (IPRs) in the U.S. Patent and Trademark Office seeking to invalidate all the claims of the ’982 patent.
14   Dkt. 27 at 3. SEMICAPS did not oppose Hamamatsu’s motion to stay this litigation agreeing that
15   “any invalidity issues shall be resolved in the IPR before proceeding with costly district court
16   litigation.” Id. at 4. The U.S. Patent Office instituted the two IPRs and ultimately “determined that
17   Hamamatsu had not established by a preponderance of the evidence that the challenged claims of the
18   ’982 patent were unpatentable.” Dkt. 44 at 2. Having failed at the Patent Office, Hamamatsu, by its
19   current motion, takes another shot at avoiding its liability for infringing SEMICAPS’ patent, alleging
20   now that it claims non-patentable abstract ideas. But like before, Hamamatsu’s challenge to the ’982
21   patent is flawed.
22           Notably, Hamamatsu’s assertion that the ’982 patent is directed to the “the abstract idea of
23   accumulating data and using it generate a test result” is inconsistent with how its own expert
24   characterized the patent in the IPR proceedings. In the IPRs, Hamamatsu’s expert acknowledged that
25   the ’982 patent is directed to a “method for testing an electronic circuit” and, specifically, to a method
26   for an alleged “improvement in the detection sensitivity” in “laser induced [testing] techniques.”
27   Marton Declaration in Support of Opposition to Motion to Dismiss (“Marton Decl.”), ¶ 3, Ex. A, pp.
28


     Opposition to Motion to Dismiss                     1
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 5 of 19


 1   8-9. Referring to Figure 1 in the ’982 patent, Hamamatsu’s expert described the system disclosed in
 2   the patent as follows:
 3                   [A]n apparatus including a laser beam source 103, which can be any
                     suitable laser beam source (such as “an infrared laser source, an ultraviolet
 4
                     laser source, an X-Ray laser source, a gas laser source, a chemical laser
 5                   source or a solid state laser source, for example”). The laser beam can be
                     a continuous beam or a pulsed beam. A measuring circuit 107 is used to
 6                   obtain sample measurements of the response signal of the electronic
                     circuit 111 to the stimulus of the laser beam. The measuring circuit 107
 7                   measures the response signal, which can be an electrical voltage, an
 8                   electrical current, or a combination of the two. A signal processor 109 then
                     processes the sample measurements of the response signal of the
 9                   electronic circuit 111 under test by accumulating the plurality of samples
                     to generate a value, and to then generate a test result based on the value
10                   generated. The apparatus can either include a display unit or can be
                     connected to an external display unit.
11
12   Id. (Ex. A at 9). Hamamatsu’s expert never contended that the ’982 patent claims are directed to the
13   general notion of gathering data with general purpose computing technology. In light of this,
14   Hamamatsu’s new assertion that the ’982 patent is directed to merely an abstract idea defies
15   credibility.
16           Indeed, as Hamamatsu’s own expert’s description of the ’982 patent reflects, the ’982 patent
17   is far from a claim to an abstract idea. Instead, it is directed to a specific machine for testing
18   integrated circuits. Specifically, the invention of the ’982 patent is directed to a new system for laser-
19   based-fault detection in integrated circuits wherein a laser radiates a particular location of an
20   integrated circuit during which time a plurality of samples of a response signal are measured. The
21   measurement samples at each location are digitally processed and converted to a value that is used to
22   pinpoint the presence and severity of a fault at the tested location of the electronic circuit. The novel
23   approach provided by the ’982 patent significantly improves fault detection sensitivity in laser-based
24   testing systems.
25           The specific system claimed in the ’982 patent is exactly the type of invention that is patent
26   eligible. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313 (Fed. Cir. 2016)
27   (recognizing that claims directed to “a specific means or method that improves … technology” are
28   patent eligible); Trading Techs. Int’l, Inc. v. CQG, Inc., 675 F. App’x 1001, 1005 (Fed. Cir. 2017)


     Opposition to Motion to Dismiss                      2
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 6 of 19


 1   (non-precedential) (“Abstraction is avoided or overcome when a proposed new application or
 2   computer-implemented function is not simply the generalized use of a computer as a tool to conduct a
 3   known or obvious process, but instead is an improvement to the capability of the system as a
 4   whole.”). Notably, while Hamamatsu now alleges that the ’982 patent is directed to “conventional
 5   techniques that were already known in the prior art,” in the two IPRs it filed, Hamamatsu was unable
 6   to find a single prior patent or publication that discloses or teaches the allegedly “conventional”
 7   invention claimed by the ’982 patent.
 8           Hamamatsu’s entire motion depends on a gross oversimplification of the patent that
 9   disregards the technical context of the patent as whole and ignores “the concrete, palpable, tangible
10   limitations of the invention the patentee actually claims.” CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
11   F.3d 1269, 1298 (Fed. Cir. 2013), aff’d, 573 U.S. 208 (2014). Hamamatsu’s reductionist
12   characterization elides the technological advances claimed by the ’982 patent, is antithetical to the
13   Section 101 analysis, and has been expressly cautioned against by the Supreme Court noting that,
14   “[a]t some level, ‘all inventions … embody, use, reflect, rest upon, or apply laws of nature, natural
15   phenomena, or abstract ideas.’” Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208, 217
16   (2014) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012)).
17   Heeding this warning and looking at the patent and claims as whole, it is indisputable that the ’982 patent
18   claims are directed to an improved laser-based fault localization system as opposed to being directed
19   to an activity for which a computer is invoked as tool (e.g. collecting data using a general purpose
20   technology). As such, the ’982 patent claims are eligible under Section 101.
21   II.     The ’982 Patent
22           As noted above, the ’982 patent relates to laser-based testing of integrated circuits to
23   determine the location of defects on the semiconductor circuit. To understand the invention claimed
24   by the ’982 patent it is useful to understand the technical context of the patent. After integrated
25   circuits are fabricated, they are typically tested by connecting them to electronic test equipment that
26   applies test signals to each integrated circuit and receives output signals from the circuit as a result. If
27   the output signals do not match the expected output signals, i.e., the device does not operate as
28   intended, then the circuit is determined to have a defect. However, using this method, it is not


     Opposition to Motion to Dismiss                      3
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 7 of 19


 1   possible to localize the defect, i.e. to know where in the integrated circuit the defect is located. This
 2   is problematic because knowing what structures are causing defects allows designers and process
 3   engineers to fix the problem so that the defect does not occur in that location in future fabrication
 4   runs. Thus, to determine the location of the problem or fault, failure analysis systems are used to
 5   perform fault localization testing. One approach for performing this type of testing relies on the use
 6   of laser beams.
 7           In this type of testing, a laser is used to irradiate locations on an electronic circuit or chip
 8   while a constant voltage or current source is also connected to the circuit. An increase in resistivity
 9   of the integrated circuit due to an increase in temperature caused by the irradiated laser is detected as
10   current or voltage variation and can be used to identify the location of circuit faults. Examples of
11   these testing include Optical Beam Induced Resistance Change (“OBIRCH”) or Thermally Induced
12   Voltage Alteration (“TIVA”) testing. However, the current or voltage variation induced by laser
13   radiation using these techniques is very small, susceptive to electrical noise in the circuits, and can be
14   difficult to measure. The ’982 patent is directed to improving the detection sensitivity of laser-based
15   testing systems to detect these very small signal variations when using laser-based fault localization
16   techniques such as OBIRCH and TIVA. ’982 Patent at 9:37-57. The inventors of the ’982 patent
17   recognized that prior art systems lacked the detection sensitivity necessary to measure the laser-
18   induced current or voltage variations on newer, more advanced integrated circuits. Id. at 1:28-37.
19   The inventors explained that:
20                   … with the advancement of integrated circuit technology which has
                     typically involved the use of more metallization layers and new low k
21                   inter-layer dielectric materials with lower thermal conductivity, the laser
                     coupling efficiency is reduced. As a result, the detection sensitivity of
22                   these conventional laser induced techniques is also reduced. Accordingly,
23                   in order for these conventional laser induced techniques to remain
                     effective, especially when used for the more advanced integrated circuits,
24                   an improvement in their detection sensitivity is needed.

25   Id.

26           Prior attempts to increase the sensitivity of these laser-based testing systems presented other

27   difficulties. For example, increasing the power of the laser “in order to compensate for the reduced

28   laser coupling efficiency” was problematic because “there may be potential laser induced damage on


     Opposition to Motion to Dismiss                       4
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 8 of 19


 1   the integrated circuit under test when the power of the laser beam used is too high.” Id. at 1:41-45.
 2   Another approach was to use pulsed lasers that would not damage the circuit or overheat surrounding
 3   circuit locations but to be able to detect the pulsed-laser induced signals, a lock-in amplifier was
 4   required. Id. at 1:50-56. However, successful use of a lock-in amplifier depended upon “accurate
 5   calibration and fine control of the lock-in amplifier parameters, such as the time constant, lock-in
 6   frequency, and the phase difference between the reference frequency and the frequency of pulsing the
 7   laser beam for each scanning speed used.” Id. at 1:57-62. This required calibration and control is
 8   “difficult to achieve in practice,” and “therefore, is not used in a real-time integrated circuit testing
 9   environment.” Id. at 62-67.
10           The inventors of the ’982 patent developed a system to greatly increase detection sensitivity in
11   a laser test system without using these difficult-to-use lock-in amplifiers. Id. at 10:23-30. The ’982
12   patent describes using a pulsed laser and signal processing technique that provides an order of
13   magnitude (i.e. 10 times) improvement in detection sensitivity as shown in Fig. 8. Id. at 9:37-57. As
14   described in the ’982 patent, “[w]hen a laser is radiated on the location of a fault on the electronic
15   circuit, the electronic circuit at the location of the fault will be stimulated, and the response signal can
16   be measured.” Id. at 6:7-11. The laser apparatus is directed to dwell on a particular location and then
17   is directed to move to a second location, moving across the integrated circuit until the laser apparatus
18   has radiated all locations. Id. at 4:29-57.
19           In the ’982 patent the laser is directed to deliver a number of pulses of radiation at each given
20   location. Id. at 8:51-9:19; 9:1-2 (“N is the number of pulses of laser beam radiated onto each pixel
21   location”). While the laser is pulsing a particular location, the measurement circuit takes a plurality
22   of measurements of the response signal that results from the multiple excitations by the pulsing laser.
23   Id. at 6:25-29, Fig. 5. The response signal is sampled (digitally measured) at a rate that is five-to-ten
24   times faster than the laser pulse frequency. Id. at 8:5-7. Instead of using the prior lock-in amplifier
25   approach, the system of the ’982 patent digitally accumulates (mathematically processes) the multiple
26   samples determined at each location of the integrated circuit; the accumulated samples are converted
27   to a value that represents the brightness of a pixel on a display showing the integrated circuit. Id. at
28   8:14-24. The brightness of the pixel represents the presence and severity of a fault, and the pixel’s


     Opposition to Motion to Dismiss                      5
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 9 of 19


 1   location is the location of the fault on the integrated circuit. Id. Figure 9 illustrates a displayed fault.
 2   Id. at 9:58-60.
 3            An important aspect of the ’982 patent is determining of multiple samples or measurements of
 4   the response signals induced by the laser pulses at each location under testing before moving on to
 5   the next location and the accumulation of the multiple measurements. While these response signals
 6   may be very small, that is, the small variations in voltage or current induced by the resistance change
 7   caused by the pulsing laser light heating the circuit elements, taking multiple samples and
 8   accumulating them amplifies the overall result, allowing the system to detect very small signal
 9   changes. The ’982 patent also provides specific instructions on how often to pulse the laser to avoid
10   overheating or damaging the circuit while being able to produce response signals that can be
11   measured. The patent explains that the “duration that the laser beam dwells on the first location … or
12   dwell time,” should be controlled to “allow the measuring circuit 107 and the signal processor 109
13   have sufficient time to obtain and process at least two samples of the response signal at the said
14   location, before the laser beam is moved to the next location of the electronic circuit.” Id. at 4:50-58.
15   These novel signal processing techniques described are included in the independent claims in the
16   following exemplary limitations:
17              determining a plurality of samples of a response signal output by the
                electronic circuit during the period when the laser beam is radiated,
18
                accumulating the plurality of samples to generate a value, and generating a test
19              result based on the value.

20   Id. at 10:62-67. These claimed features were found by the Patent Office to distinguish the ’982 patent
21   from the prior art. Indeed, these claimed features were confirmed to be novel by the Patent Trial and
22   Appeal Board (“PTAB”) in the two separate IPR proceedings initiated by Hamamatsu. Marton Decl.,
23   ¶ 4-5.
24            For example, the main reference Hamamatsu relied upon in its IPR petitions, Hamada,
25   “disclose[d] a method and device for inspection of a semiconductor device by irradiating it with an
26   optical beam and measuring the resistance change in the circuit to determine a defective portion of
27   the circuit.” Marton Decl. ¶ 4, Ex. B at p. 13. However, the laser-based testing approach of Hamada
28   did not use the multiple-sampling approach of the asserted claims; the PTAB found that Hamamatsu


     Opposition to Motion to Dismiss                      6
     Case No. 3:17-cv-03440-DMR
            Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 10 of 19


 1   “failed to establish … that Hamada discloses ‘determining a plurality of samples of a response signal
 2   output by the electronic circuit during the period when the laser beam is radiated,’ as recited in
 3   independent claim 1, or ‘a measuring circuit, wherein the measuring circuit determines a plurality of
 4   samples of a response signal output by the electronic circuit during the period when the laser beam is
 5   radiated,’ as recited in independent claim 21.” Id., Ex. B at p. 28. The PTAB also found that
 6   Hamamatsu “failed to establish by a preponderance of evidence that Hamada discloses ‘accumulating
 7   the plurality of samples to generate a value,’ as recited in independent claim 1, or ‘a signal processor,
 8   wherein the signal processor accumulates the plurality of samples to generate a value,’ as recited in
 9   independent claim 21.” Id., Ex. B at p. 29.
10            As shown by the table in Figure 8, the new technique described and claimed in the ’982 patent
11   increases detection sensitivity by an order of magnitude over prior art methods. ’982 Patent at 9:37-
12   41. Additionally, it achieves this higher sensitivity without the use of a lock-in amplifier as required
13   by prior art solutions and therefore overcoming the difficulty of use in real-time production test
14   environments. Id. at 10:23-30. The invention is, as such, a new and novel system that operates in a
15   unique way to solve a technical problem.
16   III.     Legal Standard
17            When patent eligibility is challenged in a motion to dismiss, courts “must apply the well-
18   settled Rule 12(b)(6) standard, which is consistently applied in every area of law”: The motion “must
19   be denied if ‘in the light most favorable to the plaintiff and with every doubt resolved in the pleader's
20   favor … the complaint states any legally cognizable claim for relief.’” Aatrix Software, Inc. v.
21   Green Shades Software, Inc., 890 F.3d 1354, 1357 (Fed. Cir. 2018) (Moore, J., concurring in denial
22   of rehearing en banc) (quoting 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and
23   Procedure § 1357 (3d ed. 2018) ).
24            To determine whether a patent claims ineligible subject matter under 35 U.S.C. § 101, courts
25   employ the two-part test set out in Alice Corp. Pty. Ltd. v. CLS Bank International, 573 U.S. 208
26   (2014). Issued patents are presumed valid under 35 U.S.C. § 282, so defendants raising a § 101
27   challenge must prove all facts “pertinent to the invalidity conclusion … by clear and convincing
28   evidence.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018).


     Opposition to Motion to Dismiss                     7
     Case No. 3:17-cv-03440-DMR
           Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 11 of 19


 1           At the first step, the challenger must show that the claim as a whole is “directed to a patent-
 2   ineligible concept” such as an abstract idea. Alice, 573 U.S. at 218. A claim that provides “a specific
 3   means or method that improves the relevant technology” is not an abstract idea under Alice’s step
 4   one. McRO, 837 F.3d at 1314. Even claims for computer-based inventions that provide “an
 5   improvement to the capability of the system as a whole” are not abstract ideas. Trading Techs. Int’l,
 6   Inc. v. CQG, Inc., 675 F. App’x 1001, 1005 (Fed. Cir. 2017) (non-precedential). Where a claimed
 7   invention “achieve[s] an improved technological result in conventional industry practice,” it is not
 8   abstract, and the court need not reach step two. McRO, 837 F.3d at 1316.
 9           Even a claim reciting an abstract idea can be patent eligible under Alice’s second step “when
10   the claim limitations involve more than performance of well-understood, routine, and conventional
11   activities previously known to the industry.” Berkheimer, 881 F.3d at 1367 (quoting Content
12   Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347-48 (Fed. Cir.
13   2014)) (internal quotation and modification marks omitted). “Whether a particular technology is
14   well-understood, routine, and conventional goes beyond what was simply known in the prior art.” Id.
15   at 1369. Although the ultimate question of patent eligibility is one of law, “whether a claim element
16   or combination of elements would have been well-understood, routine, and conventional to a skilled
17   artisan in the relevant field at a particular point in time is a question of fact.” Aatrix, 890 F.3d at
18   1355; Berkheimer, 881 F.3d at 1368. At the 12(b)(6) stage, such factual questions generally “cannot
19   be answered adversely to the patentee based on the sources properly considered on a motion to
20   dismiss, such as the complaint, the patent, and materials subject to judicial notice.” Aatrix, 882 F.3d
21   at 1128.
22   IV.     Argument
23           A.      Step One: The Asserted Claims are Not Directed to An Abstract Idea
24           The asserted claims (here 4-8, 17 and 21-25) are directed to a patentable system for fault
25   detection testing of integrated circuits. Contrary to Hamamatsu’s allegations, these claims are not
26   directed to using a conventional computer or other conventional technological components as a tool
27   for implementing “the abstract idea of accumulating data and using it generate a test result.” Mot., at
28   p. 12. Rather, it is indisputable that the claims are directed to an improved system for laser-based


     Opposition to Motion to Dismiss                       8
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 12 of 19


 1   fault localization in integrated circuits.
 2           Independent claim 21 is a good example. It is directed to an apparatus that has a “laser beam
 3   source” that “radiates a laser beam” onto a an “electronic circuit.” I t has a “control system” that
 4   “direct[s] the laser beam source to dwell on a location on the electronic circuit.” It has a “measuring
 5   circuit” that “determines a plurality of samples of a response signal output by the electronic circuit
 6   during the period that when the laser beam is irradiated.” And it has a “signal processor” that
 7   “accumulates the plurality of samples to generate a value” and related test result. This claim, like all
 8   claims in the ’982 patent, is directed to a specific solution, in this case a system configured to operate
 9   in a specific way – radiating a pulsed laser on a location in an electronic circuit, measuring the
10   response signal with multiple samples at each location before moving on to next location and
11   accumulating the multiple samples to generate a test result that identifies the location of faults in the
12   electronic circuit. This approach solves a technological problem arising in laser based integrated
13   circuit fault localization: namely the need for increased fault detection sensitivity. This specific
14   system is the antithesis of abstract.
15           Hamamatsu argues that the asserted claims are directed to “the abstract idea of accumulating
16   data and using it generate a test result.” Mot. at 12. This characterization oversimplifies the claims,
17   fails to capture the patent’s key innovation, and ignores the claimed technical context. Hamamatsu’s
18   oversimplification of the claims ignores that the express purpose of the claim is “testing an electronic
19   circuit.” See e.g., ’982 Patent at claim 1. The claims are not about gathering data with a general
20   purpose computer system (or some other type of conventional technology) but are instead tied to a
21   specific machine used in a very specific field. Asserting that the claims are directed to gathering
22   data, abstracts them beyond any fair reading of the claims.1
23
24
     1
      To the extent that Hamamatsu contends that the “determining” and “accumulation” steps in the
25   claims constitute nothing more than gathering or collecting information, Hamamatsu is grossly
     misconstruing those claim elements. As described above, the determining step is in fact a process by
26
     which the response signal is measured and the accumulation step is a process by which the measured
27   samples are mathematically processed to create a test result. If there is a dispute about the scope of
     these claim terms (as there appears to be) – then the Section 101 determination is inappropriate at this
28   early stage of the proceedings. Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d
     1266, 1273 (Fed. Cir. 2012) (explaining that the eligibility analysis “requires a full understanding of

     Opposition to Motion to Dismiss                     9
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 13 of 19


 1            As noted above, the Supreme Court has cautioned against exactly this sort of reductive
 2   analysis, noting that, “[a]t some level, ‘all inventions … embody, use, reflect, rest upon, or apply laws
 3   of nature, natural phenomena, or abstract ideas.’” Alice, 573 U.S. at 217 (quoting Mayo, 566 U.S. at
 4   71). In other words, every claimed invention can be described at a high enough level of generality
 5   that it appears to be nothing more than an abstract idea or law of nature. Thus, courts must be careful
 6   to “articulate what the claims are directed to with enough specificity to ensure the step one inquiry is
 7   meaningful.” Thales Visionix Inc. v. United States, 850 F.3d 1343, 1347 (Fed. Cir. 2017); McRO,
 8   837 F.3d at 1313 (“[C]ourts must be careful to avoid oversimplifying the claims by looking at them
 9   generally and failing to account for the specific requirements of the claims.”) (citations omitted).
10   Hamamatsu’s argument violates this important cannon of the step one inquiry. Its oversimplification
11   of the claims of the ’982 patent ignores, for example, limitations requiring a laser, a measuring
12   circuit, and a specific way of measuring and processing “response signals.”
13           There are no cases finding a patent directed to a system for testing integrated circuits to be an
14   abstract idea. To the contrary, the ’982 patent is like those found in the seminal Federal Circuit cases
15   wherein the “focus of the claims is on the specific asserted improvement” of technology. See Enfish
16   LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). In Enfish, the Federal Circuit
17   analyzed the specification and found that it described the benefits of using the claimed self-referential
18   table—faster searching and more effective data storage—as compared with a conventional database
19   structure. Id. at 1333, 1337. Because the claims were directed to this improvement in the computer’s
20   functionality, the Federal Circuit found that they were patent-eligible under Alice step one. Id. at
21   1336. Similarly, in Thales the Federal Circuit analyzed the specification and claims and concluded that
22   though the invention involved conventional mathematics, the claims were directed to a “new and useful
23   technique for using sensors to more efficiently track an object on a moving platform” and not
24   generically to the mathematical equation “required to complete the claimed method.” Thales, 850
25   F.3d at 1349. In DDR, the Federal Circuit emphasized that the claims were directed to more than an
26   abstract idea that merely required a “computer network operating in its normal, expected manner.”
27
     the basic character of the claimed subject matter” and that courts therefore find it “desirable— and
28
     often necessary—to resolve claim construction disputes prior to a § 101 analysis”).

     Opposition to Motion to Dismiss                     10
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 14 of 19


 1   DDR Holdings, LLC v.Hotels.com, L.P., 773 F.3d 1245, 1255 (Fed. Cir. 2014). Because the claims
 2   solved the technological problem of “conventional Internet hyperlink protocol preventing websites
 3   from retaining visitors,” they were not abstract. Id. at 1259; see also, BASCOM Global Internet
 4   Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) (upholding claims directed to
 5   an improved method of filtering content); Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d
 6   1288 (Fed. Cir. 2016) (upholding claims that solved the technological problem of “massive data
 7   flows requiring huge databases”). Like the patents in Enfish, Thales, BASCOM, DDR and Amdocs,
 8   the ’982 patent is directed to a specific system that offers a technological solution to a technological
 9   problem: testing electronic circuits with laser-based fault detection systems to find the location of
10   faults with improved sensitivity, allowing detection of smaller variations in current or voltage even in
11   more advanced electronic circuits (with more metallization layers and new low k inter-layer dielectric
12   materials with lower thermal conductivity), and without the need of lock-in amplifiers– and not a
13   broad idea of “accumulating data” implemented on a general purpose computer as Hamamatsu
14   alleges.
15           Hamamatsu’s reliance on Electric Power Group and TLI is misplaced. In Electric Power
16   Group, the only advance that patent purported to make was “a process of gathering and analyzing
17   information of a specified content, then displaying the results.” Elec. Power Grp., LLC v. Alstom
18   S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The patent there was not directed to “any assertedly
19   inventive technology for performing those functions.” Id. By contrast, the ’982 patent, as explained
20   above, is directed to a new system for testing integrated circuits that enables the measurement of
21   weaker laser-induced response signals than could be measured with prior approaches, particularly in
22   the face of newer electronic circuits having more metallization layers and new low k inter-layer
23   dielectric materials with lower thermal conductivity, which made the prior approaches ineffective.
24           In TLI, the patent at issue “relate[d] generally to an apparatus for recording of a digital image,
25   communicating the digital image from the recording device to a storage device, and to administering
26   the digital image in the storage device.” In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 609
27   (Fed. Cir. 2016). The Federal Circuit found that because the patent was described “in terms of
28   generic computer functions” and did not describe any new way for technology to operate the claims


     Opposition to Motion to Dismiss                     11
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 15 of 19


 1   were “not directed to a ‘technological problem’” and, thus, were ineligible. Id. at 613. The ’982
 2   patent, on the other hand, is directed to a technological problem: improving fault detection sensitivity
 3   in laser-based testing of integrated circuits. And the ’982 patent describes and claims a specific
 4   solution- namely measuring a plurality of response signals while a pulsed laser irradiates a particular
 5   location on a circuit and “accumulating” (i.e. mathematically processing) those measurements to
 6   create a test result. While laser-based fault detection testing was not new, the specific approach
 7   claimed in the ’982 patent was a new approach (all the claims of the ’982 patent were found
 8   patentable in the two IPRs Hamamatsu filed) that resulted in an improvement in fault detection
 9   sensitivity in laser-based failure analysis systems. See ’982 Patent, fig. 8.
10           Notably, the ’982 patent does not raise preemption concerns. Rather, it claims the use of
11   specific integrated circuit testing technique with an exceptionally limited preemptive footprint that,
12   when applied, “achieve[s] an improved technological result” in the way faults in integrated circuits
13   are localized using laser-induced testing techniques, such as OBIRCH or TIVA. See McRO, 837 F.3d
14   at 1316. Many other ways of performing OBIRCH or TIVA testing are available but they suffer from
15   the sensitivity deficiencies the invention solves. In this way, the asserted claims are “necessarily
16   rooted in [laser-based fault detection] technology,” and “overcome a problem specifically arising in
17   the realm of [laser-based failure analysis systems]”—the precise kind of technological invention that
18   the Federal Circuit has repeatedly determined to be patent-eligible. See DDR Holdings, 773 F.3d at
19   1257; see also Enfish, 822 F.3d at 1336; Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-
20   60 (Fed. Cir. 2017).
21           It is also notable that the ’982 patent even satisfies the “machine or transformation” test.
22   See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir.
23   2012) (holding that the machine-or-transformation test remains an important clue in determining
24   whether some inventions are processes under § 101). Under this test a claim is patent eligible if “(1)
25   it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different
26   state or thing.” In re Bilski, 545 F.3d 943, 954 (Fed. Cir. 2008) (en banc), aff'd on other
27   grounds, Bilski, 561 U.S. 593, 130 S.Ct. 3218. Here, the ’982 patent is tied to a particular machine,
28   laser-based failure analysis systems, that operate in the specific way required by the claims.


     Opposition to Motion to Dismiss                      12
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 16 of 19


 1           For all the above reasons, the claims of the ’982 patent are directed to “a new and useful
 2   process, machine, manufacture, or composition of matter, or any new and useful improvement
 3   thereof” as required by 35 U.S.C. § 101 and meet the requirements of step one in Alice. These
 4   claims are not directed to an abstract idea. No further analysis is required for the Court to find that
 5   the asserted claims recite patentable subject matter.
 6           B.      Step Two: The ’982 Patent Claims an Inventive Concept
 7           Although proceeding to the Alice step two is not required because the ’982 patent claims
 8   recite patent eligible technological inventions, Hamamatsu’s motion also fails with respect to step
 9   two. Step two of the Alice framework involves identifying the “inventive concept” and determining
10   whether it is “sufficient to transform the nature of the claim into a patent eligible application.”
11   McRO, Inc., 837 F.3d at 1312 (citing Alice, 134 S. Ct. at 2355) (quotations omitted). This step entails
12   looking at the elements of the claim and the claim as a whole “to determine whether the claims
13   contain an element or combination of elements that is sufficient to ensure that the patent in practice
14   amounts to significantly more than a patent upon the ineligible concept itself.’” Id. (citing Mayo, 132
15   S. Ct. at 1294) (quotations omitted).
16           Because it is clear that the claims of the ’982 patent are directed to a specific laser-based fault
17   detection system and its operation in a specific way, the analysis required in step two is hard to apply
18   to the claims at hand. For example, the way the court in Network Congestion phrased the question
19   posed by step two illustrates how it is inapposite to the subject matter of the asserted claims: the
20   Court is supposed to determine “whether the claims merely recite the performance of some business
21   practice known from the pre-Internet world along with the requirement to perform it on the Internet,
22   or whether the claims are directed to a problem specifically arising in the realm of computer
23   technology and the claimed solution specifies how computer technology should be manipulated to
24   overcome the problem.” Network Congestion Solutions, LLC v. U.S. Cellular Corp., 170 F. Supp. 3d
25   695, 699 (D. Del. 2016) (citing DDR Holdings, LLC, 773 F.3d at 1257) (quotations omitted).
26           As explained above, the ’982 patent is an unconventional solution to a technological problem
27   in the field—namely need for increased fault detection sensitivity in laser-based testing of modern,
28   more complex, integrated circuits. The ’982 patent “solve[s] that problem in a particular, technical


     Opposition to Motion to Dismiss                     13
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 17 of 19


 1   way” by determining multiple samples of a response signal while a laser pulses radiate a particular
 2   location on an integrated circuit, mathematically processing those measurements and creating a test
 3   result. Bascom Global Internet Serv., Inc. at 1350-51. This “particular arrangement of elements”
 4   yields a “technical improvement over prior art technologies.” Amdocs, 841 F.3d at 1302. And that
 5   improvement is not merely the “improved speed or efficiency inherent with applying the abstract idea
 6   on a computer.” Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir.
 7   2016). For example, in the system described in the ’982 patent, “[t]he signal processor 109 may be
 8   implemented on a digital signal processor or a programmable processor, e.g., a microprocessor
 9   including complex instruction set computer (CISC) processor or reduced instruction set computer
10   (RISC) processor, for example.” The mere use of those processors does not result in the sensitivity
11   improvement. Instead, like the claims in DDR Holdings, the improvement relates to the very
12   functioning of the underlying testing methodology. 773 F.3d at 1258. For example, unlike the
13   system described in the Hamada system (relied upon by Hamamatsu in its IPRs), the system in the
14   ’982 patent determines multiple samples of the response signal and accumulates them to generate a
15   result. Through this novel approach, the ’982 patent increases detection sensitivity by an order of
16   magnitude over prior art methods. ’982 Patent at 9:37-41. Additionally, the approach described and
17   claimed in the ’982 patent achieves this higher sensitivity without the use of a lock-in amplifier as
18   required by other prior art solutions and therefore overcoming the difficulty of use in real-time
19   production test environments. Id. at 10:23-30. This constitutes an inventive concept. Amdocs at
20   1300-01 (finding inventive “generic components . . . operate in an unconventional manner to achieve
21   an improvement in computer functionality.”).
22           Hamamatsu’s argument that “‘982 patent recite computer and hardware components like a
23   laser beam source, control system, measuring circuit, and signal processor is not enough to
24   provide an inventive concept” (Mot. At 16) misses the point. The ’982 patent is not directed to these
25   technologies operating in their normal manner, like for example they did in the Hamada system.
26   Instead, the ’982 patent is directed to a new way for these components to function – namely
27   determining a plurality of samples of the response signal induced in the integrated circuit while a
28   pulsed laser irradiates a location on the integrated circuit, accumulating the samples, and using


     Opposition to Motion to Dismiss                    14
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 18 of 19


 1   accumulated samples to create a test result. This is new inventive approach to laser-based testing that
 2   no other prior art system performed. Indeed, there is no evidence that these components, operating in
 3   such a way, are conventional or known; to the contrary, the PTAB determined they are not. Marton
 4   Decl. ¶¶ 4-5. Moreover, Hamamatsu’s assertion that these components are “known” is irrelevant.
 5   Whether something was known at the time of the invention is not the inquiry here. The question is
 6   whether it was “well-known” or “conventional” knowledge. See Mayo, 132 S. Ct. at 1292 (“well-
 7   understood, routine, conventional activity”). Hamamatsu has no evidence, much less “clear and
 8   convincing evidence,” that the claimed combination of components was well known or conventional;
 9   not only are they not, but under the lower “preponderance of the evidence standard” applicable in IPR
10   proceedings, the PTAB found that Hamamatsu was unable to come forth with a single prior art patent
11   or publication that disclosed SEMICAPS’ novel approach.
12   V.      Conclusion
13           Hamamatsu has failed to carry its burden to establish that the ’982 patent is ineligible for
14   patent protection. The Court should deny the motion.
15   Dated: June 6, 2019                    Respectfully submitted,
16
17                                                    MARTON RIBERA SCHUMANN & CHANG LLP
18
                                                      By:    /s/ Ryan J. Marton
19                                                             Ryan J. Marton

20                                                    RYAN J. MARTON (SBN 223979)
                                                      ryan@martonribera.com
21                                                    MARTON RIBERA SCHUMANN & CHANG LLP
22                                                    548 Market Street, Suite 36117
                                                      San Francisco, CA 94104
23                                                    Telephone: (415) 360-2515

24
25
26
27
28


     Opposition to Motion to Dismiss                    15
     Case No. 3:17-cv-03440-DMR
          Case 4:17-cv-03440-DMR Document 53 Filed 06/06/19 Page 19 of 19


 1                                      CERTIFICATE OF SERVICE
 2           I hereby certify that on June 6, 2019, I caused to be electronically filed the foregoing with the
 3   Clerk of the Court via CM/ECF. Notice of this filing will be sent by email to all parties by operation
 4   of the Court’s electronic filing systems.
 5
 6   Dated: June 6, 2019                                      By:   /s/ Ryan J. Marton
                                                                    Ryan J. Marton
 7

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Opposition to Motion to Dismiss                     16
     Case No. 3:17-cv-03440-DMR
